                        Case 5:21-cv-01727-EJD Document 51 Filed 04/27/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13
                                               UNITED STATES DISTRICT COURT
               14

               15                           NORTHERN DISTRICT OF CALIFORNIA

               16                                        SAN JOSE DIVISION

               17      ZOOM VIDEO COMMUNICATIONS,                 CASE NO. 5:21-cv-1727-EJD
                       INC.,
               18                                                 [PROPOSED] ORDER GRANTING
                                       Plaintiff,                 ZOOM’S ADMINISTRATIVE MOTION
               19                                                 TO SEAL PORTIONS OF PLAINTIFF
                             vs.                                  ZOOM VIDEO COMMUNICATIONS,
               20                                                 INC.’S ANSWER TO DEFENDANT
                       RINGCENTRAL, INC.,                         RINGCENTRAL, INC.’S
               21                                                 COUNTERCLAIMS
                                       Defendant.
               22

               23
                       RINGCENTRAL, INC.,
               24
                                       Counterclaimant,
               25
                             vs.
               26
                       ZOOM VIDEO COMMUNICATIONS,
               27      INC.,
               28                      Counterdefendant.
                                                                   [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                                                                                         CASE NO. 5:21-cv-1727-EJD
                         Case 5:21-cv-01727-EJD Document 51 Filed 04/27/21 Page 2 of 2


                   1          Now before the Court is Plaintiff and Counterdefendant Zoom Video Communications,

                   2   Inc.’s (“Zoom’s”) Administrative Motion to Seal Portions of Plaintiff Zoom’s Answer to

                   3   Defendant RingCentral, Inc.’s (“RingCentral”) Counterclaims (“Answer”). The Motion seeks to

                   4   seal portions of Zoom’s Answer, pending the submission of a declaration from RingCentral

                   5   pursuant to Civil Local Rule 79-5(e). Having considered the Motion, the supporting Declaration

                   6   of Arman Zahoory, and Defendant’s declaration in support, the Court finds that compelling reasons

                   7   exist to seal. Thus, IT IS HEREBY ORDERED THAT the Motion is GRANTED as follows:

                   8                     Document                                       Text to be Sealed
                        Zoom’s Answer to RingCentral’s Counterclaims         Highlighted portion at p. 3
                   9

               10             IT IS SO ORDERED.
               11

               12                   April 27
                       Dated: ______________________ , 2021                 _______________________________
                                                                            Hon. Edward J. Davila
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                            [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                                                                        1                         CASE NO. 5:21-cv-1727-EJD
